133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vickie FISCHER, Plaintiff-Appellant,v.Mary Jo LAYTON, Marion County Clerk;  Roger Logan, MarionCounty Chancery Judge, Defendants-Appellees.
No. 97-2730.
United States Court of Appeals, Eighth Circuit.
Submitted:  Jan. 6, 1998.Decided:  Jan. 14, 1998.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Vickie Fischer brought this action under 42 U.S.C. §§ 1983 and 1985 against a Marion County, Arkansas, court clerk and Chancery Judge, seeking injunctive relief and damages on the ground that she had been denied the right to file a petition to enforce a child-support order.  The district court1 dismissed Fischer's claim against the judge and her damages claim against the clerk, and later granted summary judgment on her remaining claim for injunctive relief against the clerk.  Fischer appeals those two orders.


2
After careful review of the record and the parties' briefs, we agree with the district court that the judge and the clerk are entitled to absolute judicial and quasijudicial immunity from Fischer's damages claims.  We conclude that Fischer's request for injunctive relief is moot because she has now been allowed to file a child-support petition in state court.  The remaining issues Fischer raises in her brief are not properly before us, or lack merit.  Accordingly, we affirm.  See 8th Cir.  R. 47B. We deny Fischer's request for appointment of counsel as moot.  We deny her Motion To Compel Obedience to Order, mistakenly filed in the district court while this appeal was pending, because neither this court nor the district court has authority to supervise or control state court proceedings.



1
 The HONORABLE FRANKLIN H. WATERS, United States District Judge for the Western District of Arkansas, adopting the report and recommendations of the HONORABLE BEVERLY R. STITES, United States Magistrate Judge for the Western District of Arkansas